DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are present for examination.

Claim Objections
Claims 1, 9, and 11 are objected to because of the following informalities:  
Claim 1, line 3, “object;” should be “object; and”.
Claim 9, line 2, “control aided design model” should be “computer aided design model” because Specification only disclosed “computer aided design (CAD) models” (see Specification, para. [0028]) and nowhere in the Specification discloses “control aided design model”.
Claim 11, line 4, “the received data stream” should be “the received data streams”, line 5, “object;” should be “stream; and”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claim(s) 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/777805 (reference application). 
16/777809 Claims
1
2
3
4
5
6
7
8
9
10
11
12
13
14
16/777805 Claims
1
2
3
4
5
6
7
8
9
10
11
12
13
14


16/777809 Claim 1
16/777805 Claim 1
A method of providing three-dimensional visualization, comprising: 
A method of providing three-dimensional test cell visualization, comprising: 
providing a virtual representation of a physical object; 
providing a virtual representation of a test object in a physical test cell;  
receiving information related to the physical object; 
receiving information related to the test object;  
visualizing the information on the virtual representation.
visualizing the information on the virtual representation.


Although the claims at issue are not identical, they are not patentably distinct from each other. For example, claim 1 of the current application recites “a virtual representation of a physical object”, while claim 1 of 16/777805 recites “a virtual representation of a test object in a physical test cell.” The test object in a physical test 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, it recites “The method of claim 6, wherein the providing the virtual representation is through one or more sensors to generate the virtual representation.” (Emphasis added.) It is not clear whether the “one or more sensors” recited in claim 10 are the same as or different than the “one or more sensors” recited in claim 2, from which claim 10 ultimately depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication No. 2011/0169832 A1 to Brown et al.


    PNG
    media_image1.png
    384
    381
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    397
    370
    media_image2.png
    Greyscale

Regarding claim 1, Brown discloses. A method of providing three-dimensional visualization (Brown, para. [0003], disclosing the display of 3D images), comprising: 
providing a virtual representation of a physical object (Brown, FIG. 2, showing digital representation 62 representing the user’s hand, para. [0024], disclosing detecting a physical object, such as a human hand, touches a digitally sensed object, such as an object that is overlaid on top of a live video stream of the object, para. [0029], disclosing a sensed object is moved into the sensor field of view, the sensor input system detects the location of the object within the sensor field of view, generates sensor data, and transfers the sensor data to the processor for processing the sensor data, the sensed object may be a human hand, para. [0030], disclosing the processor generates a digital sensed object based on the sensor data generated by the sensor input, the digital sensed object is the digital representation of the sensed object, detecting when the digital sensed object touches another digital object such as a digital displayed object, which may be a representation of an object displayed in a 3D image or 3D video displayed by the display system, indicating the digital sensed object as a virtual representation of a sensed object as a physical object, the digital displayed object can also be a virtual representation of a physical object corresponding to the object displayed in the image or video); 
receiving information related to the physical object (Brown, para. [0024], disclosing detecting a physical object, such as a human hand, touches a digitally sensed object, such as an object that is overlaid on top of a live video stream of the object, para. [0029], disclosing a sensed object is moved into the sensor field of view, the sensor input system detects the location of the object within the sensor field of view, generates sensor data, and transfers the sensor data to the processor for processing the sensor data, the sensed object may be a human hand, para. [0030], disclosing the ; 
visualizing the information on the virtual representation (Brown, FIG. 2, showing digital representation 62 representing the user’s hand, FIG. 3, showing digital representation of a human hand touching a digital sensed object of a ball, para. [0024], disclosing detecting a physical object, such as a human hand, touches a digitally sensed object, such as an object that is overlaid on top of a live video stream of the object, para. [0029], disclosing a sensed object is moved into the sensor field of view, the sensor input system detects the location of the object within the sensor field of view, generates sensor data, and transfers the sensor data to the processor for processing the sensor data, the sensed object may be a human hand, para. [0030], disclosing the processor generates a digital sensed object based on the sensor data generated by the sensor input, the digital sensed object is the digital representation of the sensed object, .

Regarding claim 2, Brown discloses the method of claim 1, wherein the receiving information related to the physical object comprises receiving one or more digital feeds from one or more sensors (Brown, para. [0031], disclosing the sensor input may be used to detect more than one digital sensed object, the digital sensed object may be configured to interact with other digital sensed objects such as in a digital rendition of a physical environment, the 3D information associated with such additional digital sensed objects may be overlaid on top of a live video, thus making it appear to the user that they are actually manipulating physical objects within a physical environment, indicating the live video can correspond to the one or more digital feeds .

Regarding claim 3, Brown discloses the method of claim 2, wherein at least one of the one or more sensors comprises a camera (Brown, para. [0031], disclosing the sensor input may be used to detect more than one digital sensed object, the digital sensed object may be configured to interact with other digital sensed objects such as in a digital rendition of a physical environment, the 3D information associated with such additional digital sensed objects may be overlaid on top of a live video, thus making it appear to the user that they are actually manipulating physical objects within a physical environment, para. [0050], disclosing a camera as part of the sensor input system, indicating the live video can correspond to the one or more digital feeds received from one or more sensors including a camera providing the live video as received information related to the physical objects corresponding to the digital sensed objects).

Claim(s) 1-6, 9, 11, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication No. 2010/0315416 A1 to Pretlove et al.


    PNG
    media_image3.png
    379
    525
    media_image3.png
    Greyscale
 
Regarding claim 1, Pretlove discloses A method of providing three-dimensional visualization (Pretlove, Abstract, disclosing images from the real installation are combined with the 3D model in different ways), comprising: 
providing a virtual representation of a physical object (Pretlove, para. [0032], disclosing remote inspection of infrastructure in a process such as equipment, instrumentations and utility systems in a process or part of a process, making use of a 3D model/CAD model of the physical process, preferably the same as or derived from a 3D model that was generated during the design and engineering phase, the 3D model is also connected to the SCS (distributed control system) or an industrial control system so that individual graphic objects in the 3D model are linked to or in someway associated with the software control objects in the DCS representing and connected to the individual real objects, valves, sensors, tanks, columns, pipes etc. in the real installation, indicating individual graphic objects can be virtual representations of physical objects such as individual real objects, valves, sensors, tanks, columns, pipes ; 
receiving information related to the physical object (Pretlove, para. [0032], disclosing real images and/or video recordings from the plant are used, para. [0033], disclosing four cameras and image display displaying a view of a 3D model of the process, images of a real process object in a real installation are made by the cameras, Fig. 2, showing camera recording real objects and output to display with displayed 3D model of the real objects, indicating the real images and/or video recordings can correspond to information related to the real objects as the physical object are received); 
visualizing the information on the virtual representation (Pretlove, Fig. 2, showing a presentation having the real image overlaid on the 3D models, paras. [0034]-[0041], disclosing the 3D process model to navigate to a certain object to inspect or interact with, the 3D model calculating viewpoint data associated with or defining the process part so selected in the 3D model, one or more cameras are selected and pointed at the real object in the real installation, one or more camera or video images of the real objects are generated and recorded, the one or more video or camera images are superimposed on the 3D model image and the combined image comprising real and 3D model graphics displayed as shown in FIGS. 1c-1f, Figs. 1c-1f, showing real images overlaid on 3D graphics models, indicating superimposing the video or images on the 3D model image comprising real and 3D model graphics can correspond to visualizing the information (video or images) on the virtual representation (3D models)).

 claim 2, Pretlove discloses the method of claim 1, wherein the receiving information related to the physical object comprises receiving one or more digital feeds from one or more sensors (Pretlove, para. [0032], disclosing real images and/or video recordings from the plant are used, para. [0033], disclosing four cameras and image display displaying a view of a 3D model of the process, images of a real process object in a real installation are made by the cameras, para. [0045], disclosing the camera is to return an image or live video recording, Fig. 2, showing camera recording real objects and output to display with displayed 3D model of the real objects, indicating the real images and/or video recordings can correspond to information related to the real objects as the physical object recorded as one or more digital feeds by the cameras as one or more sensors).

Regarding claim 3, Pretlove discloses the method of claim 2, wherein at least one of the one or more sensors comprises a camera (Pretlove, para. [0032], disclosing real images and/or video recordings from the plant are used, para. [0033], disclosing four cameras and image display displaying a view of a 3D model of the process, images of a real process object in a real installation are made by the cameras, Fig. 2, showing camera recording real objects and output to display with displayed 3D model of the real objects, indicating the real images and/or video recordings can correspond to information related to the real objects as the physical object recorded as one or more digital feeds by the cameras as one or more sensors).

 claim 4, Pretlove discloses the method of claim 3, wherein the visualization of the information comprises overlaying a data stream from the camera over at least a portion of the virtual representation of the physical object (Pretlove, Fig. 2, showing a presentation having the real image overlaid on the 3D models, paras. [0034]-[0041], disclosing the 3D process model to navigate to a certain object to inspect or interact with, the 3D model calculating viewpoint data associated with or defining the process part so selected in the 3D model, one or more cameras are selected and pointed at the real object in the real installation, one or more camera or video images of the real objects are generated and recorded, the one or more video or camera images are superimposed on the 3D model image and the combined image comprising real and 3D model graphics displayed as shown in FIGS. 1c-1f, para. [0042], disclosing the combined image displayed consists of parts of a real image superimposed over a view of the 3D model, Figs. 1c-1f, showing real images overlaid on 3D graphics models, indicating superimposing the video or images on the 3D model image comprising real and 3D model graphics/a view of the 3D model can correspond to overlaying a data stream from the camera (video or images) over at least a portion of the virtual representation of the physical object (3D models)).

Regarding claim 5, Pretlove discloses the method of claim 4, wherein the visualization of the information comprises displaying the virtual representation of the physical object with the overlaid data stream (Pretlove, Fig. 2, showing a presentation having the real image overlaid on the 3D models, paras. [0034]-[0041], disclosing the 3D process model to navigate to a certain object to inspect or interact .

Regarding claim 6, Pretlove discloses the method of claim 5, further comprising calibrating the one or more sensors to the virtual representation of the physical object (Pretlove, para. [0033], disclosing signals output from the 3D model may steer the cameras, and may be processed by a module of the DCS and data from the 3D model, eg viewpoints, positions and selection on the model, then matched to software control objects in the control system and data associated with those objects held by the DCS 7, paras. [0034]-[0041], disclosing selecting a part of the process of interest showing by the 3D model, calculating viewpoint data associated with or defining the process part so selected, one or more cameras are selected and pointed at the real object in the real installation along a line of sight which is dependent on, or calculated from, or transformed from viewpoint data generated by the 3D model, one or more .

Regarding claim 9, Pretlove discloses the method of claim 6, wherein the providing the virtual representation is generated through a control aided design model (Pretlove, para. [0004], disclosing the physical layout of an industrial process or part of may be represented by using a computer generated 3D process model or a model based on a CAD representation, or by computer implemented simulations of a process, para. [0017], disclosing a 3D model/CAD model of the physical process generated during the design and engineering phase of the installation).

Regarding claim 11, Pretlove discloses A virtual presence system (Pretlove, Abstract, disclosing at least one computer includes a graphic computer model and a 3D model of the process infrastructure), comprising: 
a plurality of cameras configured to receive information about a physical object, each generating a data stream (Pretlove, para. [0032], disclosing real images and/or video recordings from the plant are used, para. [0033], disclosing four cameras and image display displaying a view of a 3D model of the process, images of a real process object in a real installation are made by the cameras, Fig. 2, showing camera recording real objects and output to display with displayed 3D model of the real objects, indicating the four cameras can correspond to a plurality of cameras configured to receive the images and/or video recordings of a real process object as the physical object, each camera can generate a data stream); a hub configured to receive the data streams and aggregate the received data stream into an aggregate data stream (Pretlove, FIG. 2, showing a module 17 connected to the four cameras 11-14, and module is connected to module 7, para. [0033], disclosing the cameras are connected to and controlled by a camera control subsystem 17, which connected to the DCS 7, images of a real process object in a real installation are made by the cameras and input to the camera control system, the camera control system handles the video signals returned by the cameras, the signals may be processed by a module of the DCS, paras. [0034]-[0041], disclosing one or more cameras are selected and pointed at the real object, one or more camera or video images are generated and recorded, the one or more images are registered to the 3D model image, the one or more video or camera images are superimposed on the 3D model image, indicating the images and/or videos from the four cameras can be input to the camera control system and the DCS as the hub and aggregated into an aggregated data stream including the one or more ; 
a digital reality display configured to display a virtual representation of the physical object with the aggregate data stream overlaid on the virtual representation (Pretlove, FIG. 2, showing a module 17 connected to the four cameras 11-14, and module is connected to module 7, and a display 10 showing the images/video superimposed on 3D models, para. [0033], disclosing the cameras are connected to and controlled by a camera control subsystem 17, which connected to the DCS 7, images of a real process object in a real installation are made by the cameras and input to the camera control system, the camera control system handles the video signals returned by the cameras, the signals may be processed by a module of the DCS, paras. [0034]-[0041], disclosing viewing image display 10, one or more cameras are selected and pointed at the real object, one or more camera or video images are generated and recorded, the one or more images are registered to the 3D model image, the one or more video or camera images are superimposed on the 3D model image, para. [0042], disclosing the combined image displayed consists of parts of a real image superimposed over a view of the 3D model, indicating the images and/or videos from the four cameras can be input to the camera control system and the DCS as the hub and aggregated into an aggregated data stream including the one or more camera or video images generated and recorded and superimposed on the 3D model image, and the superimposing the video or images on the 3D model image can correspond to a virtual representation of the physical object with the aggregated data stream overlaid on .

Regarding claim 12, Pretlove discloses the virtual presence system of claim 11, wherein the hub is configured to receive the virtual representation of the physical object as a computer aided design model (Pretlove, para. [0004], disclosing the physical layout of an industrial process or part of may be represented by using a computer generated 3D process model or a model based on a CAD representation, or by computer implemented simulations of a process, para. [0017], disclosing a 3D model/CAD model of the physical process generated during the design and engineering phase of the installation, para. [0033], disclosing data associated with the objects are held by the control system or DCS 7).

Regarding claim 14, Pretlove discloses the virtual presence system of claim 11, further comprising one or more sensors configured to calibrate the plurality of cameras to the virtual representation of the physical object to align the overlay of the aggregate data stream on the virtual representation (Pretlove, para. [0033], disclosing the cameras are connected to and controlled by a camera control subsystem 17, which connected to the DCS 7, images of a real process object in a real installation are made by the cameras and input to the camera control system, the camera control system handles the video signals returned by the cameras, signals output from the 3D model may steer the cameras, and may be processed by a module of the DCS and data from the 3D model, eg viewpoints, positions and selection on the model, then matched .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pretlove in view of US Patent Publication No. 2020/0099891 A1 to Valli et al.
Regarding claim 7, Pretlove discloses the method of claim 6. However, Pretlove does not expressly disclose manipulating the data stream by reducing a resolution based on a level of detail depending on a virtual distance between a virtual viewing perspective and the virtual representation of the physical object.
On the other hand, Valli discloses manipulating the data stream by reducing a resolution based on a level of detail depending on a virtual distance between a virtual viewing perspective and the virtual representation (Valli, para. [0087], disclosing transmitting perspective videos, reducing resolution of coded/transmitted/rendered data components as a function of a user’s proximity or distance from connected note/participants (e.g., a level of detail may be decreased for distant objects), indicating the data components can correspond to the data stream manipulated by reducing the resolution based on the level of detail depending on the distance between the viewpoint and object corresponding to a virtual distance between the user’s viewpoint as the virtual viewing perspective and the distance objects . Because Pretlove discloses a virtual distance between a virtual viewing perspective and the virtual representation of the physical object (Pretlove, para. [0044], disclosing a viewpoint from the 3D model to a selected position in the 3D model is used to provide position information to control the camera in the real installation), combining Pretlove and Valli can reduce a resolution based on level of detail depending on the virtual distance between a virtual viewing perspective and the virtual representation of the physical object.
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Pretlove with Valli to manipulate data stream based on level of detail. The suggestion/motivation would have been to

Regarding claim 8, Pretlove in view of Valli discloses the method of claim 7, further comprising receiving an input from a user (Pretlove, para. [0021], disclosing the operator can select an object in the 3D model and get a context sensitive menu or a task list including operations such as show live data from the process, show data from a previous inspection, show data from a predefined inspection, show tasks and trends).

Claim(s) 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pretlove in view of Brown.
Regarding claim 10, Pretlove discloses the method of claim 6. However, Pretlove does not expressly disclose wherein the providing the virtual representation is through one or more sensors to generate the virtual representation.
the providing the virtual representation is through one or more sensors to generate the virtual representation (Brown, para. [0023], disclosing the sensor input system includes location sensors, para. [0029], disclosing detecting the location of the object within the sensor field of view, generating sensor data, para. [0030], disclosing generating a digital sensed object based on the sensor data generated by the sensor input system, the digital sensed object is the digital representation of the sensed object, indicating the sensed object can correspond to a physical object and the digital sensed object as the virtual representation of the sensed object are generated based on the sensor data generated by the sensor input system including location sensors as at least part of the one or more sensors).
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Pretlove with Brown to provide virtual representation thought the sensors. The suggestion/motivation would have been to facilitate human interaction with 3D images, as suggested by Brown (see Brown, para. [0003]).

Regarding claim 13, Pretlove discloses the virtual presence system of claim 11, further comprising one or more sensors configured to provide information to the system (Pretlove, para. [0033], disclosing the images of real process project in a real installation are made by the cameras and input to the camera control system). However, Pretlove does not expressly disclose the system is configured to generate the virtual representation of the physical object.
the system is configured to generate the virtual representation of the physical object (Brown, para. [0023], disclosing the sensor input system includes location sensors, para. [0029], disclosing detecting the location of the object within the sensor field of view, generating sensor data, para. [0030], disclosing generating a digital sensed object based on the sensor data generated by the sensor input system, the digital sensed object is the digital representation of the sensed object, indicating the sensed object can correspond to a physical object and the digital sensed object as the virtual representation of the sensed object are generated based on the sensor data generated by the sensor input system including location sensors as at least part of the one or more sensors).
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Pretlove with Brown to provide virtual representation thought the sensors. The suggestion/motivation would have been to facilitate human interaction with 3D images, as suggested by Brown (see Brown, para. [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA DU whose telephone number is (571)270-5646.  The examiner can normally be reached on Monday - Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAIXIA DU/Primary Examiner, Art Unit 2699